Complaint# 2018-121-006645                                             Page 37 of 98
         Case 1:19-cv-03539-PKC Document 148-11 Filed 04/22/21 Page 1 of 1


                                                                      Crime/Condition               Command
             FIS IMAGE REJECTED NOTIFICATION                          GRAND LARCENY                 121-121ST PRECINCT
                                                                                                    Date of This Report
                                                                                                    11/11/2018

 Date of UF61   Complaint No.     Date Case Assigned   Case No.       Unit Reporting                Follow-Up No.
 10/26/2018     2018-121-06645    11/08/2018           2018 - 361     FACIAL IDENTIFICATION S       18

 Reference Pattern No                Command
 2018-6042                           209-DB GRAND LARCENY SQUAD
 Reference Case No                   Command                                                     Complaint No
 2018 - 361                          209-DB GRAND LARCENY SQUAD                                  2018- 121- 6645

 Topic/Subject                                                                          Activity Date     Activity Time
 (FIS IMAGE REJECTED NOTIFICATION) DUPLICATE FIS REQUEST                                11/11/2018        09:10

 Details
 Summary of Investigation:
 1. On November 11, 2018, at approximately 0910 HOURS, THE SUBMITTED IMAGE IS BEING CLASSIFIED AS A REJECTION
 DUE TO SUBJECT BEING IDENTIFIED IN PREVIOUS REQUEST. TWO REQUESTS / SAME SUBJECT. A POSSIBLE MATCH
 REPORT HAS BEEN SUBMITTED IN THIS CASE FOR OUSMANE BAH | NYSID#

 ATTACHMENTS

    Reporting Officer: Rank             Name                                Tax Reg. No.     Command
                       DT3              MICHAEL FURIA                       936627           512-REAL TIME CRIME
                                                                                             CENTER
            Reviewing Manner of         Date           Date of Next         Name             Supv. Tax No.
           Supervisor: Closing          Reviewed       Review               EDWIN            928091
                       -                11/12/2018                          COELLO




                                                                                                                    9/9/2019
